Montgomery, J.
The question which this record presents is whether an affidavit in garnishment, made by an attorney, which states that the plaintiff (not the affiant) is justly apprehensive of a loss of the debt unless a writ of garnishment issue, is sufficient' to confer jurisdiction to issue the writ, or subject to amendment. These questions must be answered in the negative, on the authority of Weimeister v. Manville, 44 Mich. 408. That case is in point, was decided a quarter of a century ago, and has never been modified, although it was distinguished *489from the case then under consideration in Williams v. Stock Board, 99 Mich. 80.
The circuit judge followed the ruling in Weimeister v. Manville, and his judgment is affirmed.
Grant, Blair, Ostrander, and Hooker, JJ., concurred.